Finney, Justice:
Appellant William C. Darden instituted this declaratory judgment action against the respondent South Carolina Department of Highways and Public Transportation (S. C. Highway Department) to challenge the revocation of his drivers license pursuant to S. C. Code Ann. § 56-1-240 (1976). The trial court affirmed the Department’s revocation of Darden’s license. We affirm.
On November 11, 1984, appellant’s drivers license was revoked for failure to submit to a chemical test (breath analyzer). The revocation was rescinded on December 6, 1984, when appellant requested a hearing before the North Carolina Highway Department. The appellant moved to South Carolina in January of 1985 and was issued a South Carolina drivers license on January 21,1985. On the assump*272tion that his South Carolina license was valid, appellant abandoned his request for a hearing in North Carolina, and the North Carolina license was suspended on February 14, 1985, for a period of one (1) year.
At the time he applied for his South Carolina license, appellant did not advise the South Carolina Highway Department that his North Carolina license had been reissued pending the hearing requested in North Carolina. On March 28, 1985, the S. C. Highway Department notified Darden it was revoking his South Carolina drivers license pursuant to § 56-1-240, supra, because he failed to furnish certain required information on the application for drivers license regarding the suspension of his license in North Carolina.
Based on our review of the record in this case, we conclude that this appeal is moot. See Mathis v. South Carolina State Highway Department, 260 S. C. 344, 195 S. E. (2d) 713 (1973). The controversy is premised on the failure of Darden to report on his South Carolina drivers license application the suspension of his license in North Carolina. Since the effective date of the North Carolina revocation has passed, there remains no actual case or controversy, and a judgment rendered by this Court would have no practical legal effect upon the existing case.
Affirmed.
Ness, C. J., and Gregory and Chandler, JJ., concur.
Harwell, J., not participating.